DETAILED ACTION
This correspondence is responsive to the Request for Continued Examination filed November 21, 2022. Claims 1-20 are pending in the case with claims 1, 15 and 20 are in independent form. Claims 1, 15, 18 and 20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previous Claim Rejections - 35 USC § 112 Withdrawn
Applicant’s current amendment overcomes the previous rejection under 35 U.S.C. 112(b). The rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (Pub. No. US 2017/0366490 A1, published December 21, 2017) hereinafter Rose in view of Parhi et al. (Pub. No. US 2017/0132569 A1, published May 11, 2017) hereinafter Parhi and Mertens et al. (Pub. No. US 2019/0259377 A1, published august 22, 2019) hereinafter Mertens.

Regarding claim 1, Rose teaches:
A method of managing communications (i.e., a method includes identifying content in a message that is to be altered, altering the content in the message, and providing at least a portion of the message to a recipient.  Rose, Abstract, Figs 3, 5-8, paras 3, 4-5), the method comprising: 
building, by a processor using artificial intelligence, a user profile based on data electronically stored, the data electronically stored including relevant information including roles and responsibilities associated with a user;
Rose teaches a processor obtaining a user profile in that Rose discloses that, Now in reference to FIG. 8, it shows the settings UI 800 mentioned above that is presentable on a display of a device for configuring a device to undertake present principles (obtaining a user profile (user profile settings, options, preferences)), whether that be a device transmitting a message, a device receiving a message, and/or a messaging server facilitating messaging transmission. … The option 802 is enableable to configure the device to remove content from messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant).  … a second option 804 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to highlight content in messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant). … a third option 806 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to present indications regarding irrelevant content as set forth herein. Rose, Abstract, Figs 3, 5-8, paras 65-66, 65-70, 3-5.
Thus, Rose teaches obtaining a user profile of user settings, options and preferences.  Rose does not specifically disclose building, by a processor using artificial intelligence, a user profile based on data electronically stored, the data electronically stored including relevant information including roles and responsibilities associated with a user.
However, Parhi, which is analogous to the claimed invention because Parhi is directed toward updating and building user and role profiles using natural language processing analysis of user learning data, teaches that, For example, on a first day, a user profile may contain a few emails from the user's supervisor and human resources specialist containing welcome messages and initial introductions. This may be supplied to the user profile 202. A day or two later, the user may have sent other emails to his supervisor as well as his administrative assistance, asking about documents needed and tasks completed. The data from these sources may be added to the user profile 202, to be analyzed by an NLP system (building, by a processor using artificial intelligence (NLP), a user profile (a user profile associated with role profile) based on data electronically stored, the data electronically stored including relevant information including roles and responsibilities associated with a user). From the analysis, the system may determine both that the user has completed a certain number of tasks and is thus at a particular level of learning as well as that one or more documents (e.g., those requested in the email), may be added to the role profile (e.g., role profile 104 of KTS 102 in FIG. 1) (building, by a processor using artificial intelligence (NLP), a user profile (a user profile associated with role profile) based on data electronically stored, the data electronically stored including relevant information including roles and responsibilities associated with a user), as needed by a user onboarding to the specified role earlier than the documents were otherwise being supplied to the user. Parhi, Abstract, Fig 1, para 32, 33-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members. Parhi, Abstract, para 1-3, 32, 34. This would have provided the advantage providing user with the information the user needs.
receiving, by the processor, a first communication (i.e., present device may receive message data and/or input pertaining to a message such as an email, a text message, a direct message, an instant message, etc. Rose, Abstract, Figs 3, 5-8, paras 33, 3-5);  
obtaining, by the processor, the user profile (i.e., As discussed above, Rose in view of Parhi teaches the profile. Rose teaches that, Now in reference to FIG. 8, it shows the settings UI 800 mentioned above that is presentable on a display of a device for configuring a device to undertake present principles (obtaining a user profile (user profile settings, options, preferences)), whether that be a device transmitting a message, a device receiving a message, and/or a messaging server facilitating messaging transmission. … The option 802 is enableable to configure the device to remove content from messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant).  … a second option 804 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to highlight content in messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant). … a third option 806 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to present indications regarding irrelevant content as set forth herein. Rose, abstract, Figs 3, 5-8, paras 65-66, 65-70, 3-5); 
comparing, by the processor, a user property associated with the relevant information from the user profile with a first content and a second content in the first communication (i.e., ., As discussed above, Rose in view of Parhi teaches the profile. Rose teaches that, The UI 800 of FIG. 8 may also include another option 808 that pertains to various types of content that the user may select as relevant in accordance with present principles. Example types include BIOS-related content 810 (a user property associated with the relevant information from the user profile), and virtual reality-related content 812 (a user property associated with the relevant information from the user profile), which are each selectable using the respective radio button shown adjacent thereto. A text entry field 814 is also presented at which a user may enter text to establish another type of content relevant to the user (a user property associated with the relevant information from the user profile). … A text entry field 822 is also presented at which a user may enter text to establish another type of content irrelevant to the user (a user property associated with the relevant information from the user profile). … Still further, in some embodiments the UI 800 may include a setting 824 to select, using the respective radio buttons shown, one or more options 826 for storage objects and message areas to search for determinations of whether the content is irrelevant to the user and/or not desired to be viewed by the user based on the user's past actions (comparing a user property associated with the relevant information from the user profile with a first content and a second content (content portions of message areas) in the first communication). Example options 826 include content that is stored and/or is being stored, images (e.g., in a message), attachments to a message, and a body of the message itself. Rose, Abstract, Figs 3, 5-8, paras 67-69, 60-66, 36-47, 55, 59, 3-5.
FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant (comparing a user property associated with the relevant information from the user profile with a first content and a second content (determining, comparing a user property (BIOS previous actions) from the user profile with portions of content areas, including a first relevant content and a second irrelevant content) in the first communication)) to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer. Rose, Abstract, Figs 3, 5-8, paras 60-63, 64-69, 36-47, 55, 59, 3-5.);  
determining, by the processor, a first relevancy of the first content and a second relevancy of the second content; 
configuring, by the processor, a first content layout of the first communication based on the first relevancy and the second relevancy; 
displaying the first content layout (i.e., FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant (determining a first relevancy of the first content (determining a first relevancy (BIOS relevant) of the first (relevant) content and a second relevancy (BIOS irrelevant) of the second (irrelevant) content, configuring a first content layout of the first communication based on the first relevancy and the second relevancy (altering and configuring the message presentation and layout based on the content relevancy and content irrelevancy), displaying the first content layout) to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer.  Rose, Abstract, Figs 3, 5-8, paras 60-63, 64-69, 36-47, 55, 59, 3-5.); and 
receiving, by the processor, action items related to the roles and responsibilities from the user to be included in the first content layout, wherein the action items were not originally included in the first communication.
As discussed above, Rose in view of Parhi teaches the roles and responsibilities of the user and the first content layout of the first communication. Rose in view of Parhi does not specifically disclose receiving, by the processor, action items related to the roles and responsibilities from the user to be included in the first content layout, wherein the action items were not originally included in the first communication
However, Mertens teaches in the field related to the capture and transcription of audio data, and more specifically to the accessibility and use of audio data as a tool for effective meetings. Mertens, which is analogous to the claimed invention because Mertens is directed toward a collaborative content management system, teaches that, In some embodiments, hot words can be used to modify a document after a meeting has completed. For instance, the collaborative content management system 130 can access audio data captured during a meeting after the conclusion of the meeting, can access a collaborative document associated with the meeting, and can modify the collaborative document based on hot words included within the audio data. In other embodiments, the collaborative content management system 130 can capture audio data and modify a collaborative document based on hot words within the audio data in real-time. For example, the collaborative content  management system 130 can access a collaborative document associated with a meeting, and, during the course of the meeting, can add text to the document, tag users within the document, include text representative of task assignments within the document (receiving, by the processor, action items (task assignments) related to the roles and responsibilities from the user (related to document and meeting roles and responsibilities) to be included in the first content layout (collaborative document), wherein the action items (task assignments )were not originally included in the first communication), and change access permissions for the document in response to detecting hot words spoken by one or more speakers during the meeting. Mertens, para 175.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members and to make professional collaborations more efficient for users. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. This would have provided the advantages of providing users with the information they need and the ability to efficiently collaborate and communicate.

Regarding claim 2, which depends from claim 1 and recites:
wherein the first relevancy is relevant to the user profile, wherein the second relevancy is not relevant to the user profile, and wherein the first content layout displays the first content and does not display the second content based on the first relevancy and the second relevancy (i.e., Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 2 depends. Rose teaches the method of claim 1 from which claim 2 depends, including the user profile. Rose teaches that, FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant (wherein the first relevancy is relevant to the user profile, wherein the second relevancy is not relevant to the user profile, and wherein the first content layout displays the first content and does not display the second content based on the first relevancy and the second relevancy) to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer.  Rose, Figs 3, 5-8, paras 60-63, 64-69, 36-47, 55, 59.).  

Regarding claim 3, which depends from claim 1 and recites:
wherein the first relevancy is relevant to the user profile, wherein the second relevancy is not relevant to the user profile, and wherein the first content layout highlights the first content and does not highlight the second content based on the first relevancy and the second relevancy (i.e., Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 3 depends. Rose teaches the method of claim 1 from which claim 3 depends, including the first relevancy is relevant to user profile and the second relevancy is not relevant to the user profile. Rose teaches that, Also at block 314, the present device may provide one or more indications separately from the message and/or in the message itself indicating the content that has been removed from the message in the case where content is removed from the message, or indicating that content highlighted in the message has been determined to be irrelevant to the recipient and may be removed in the case where content in the message is highlighted. Rose, Figs 3, 5-8, paras 47, 73, 43-47, 59, 66, 70. Furthermore, it is to be understood that although the highlighting of irrelevant content was discussed above, in some embodiments all content determined to be relevant may instead be highlighted with irrelevant content left not highlighted (wherein the first content layout highlights the first content and does not highlight the second content based on the first relevancy and the second relevancy). Rose, Figs 3, 5-8, paras 47, 73, 43-47, 59, 66, 70.).

Regarding claim 4, which  depends from claim 1 and recites:
further comprising: receiving, after the obtaining the user profile, a new user information; and updating the user profile to comprise an updated user property based on the new user information (i.e., Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 4 depends. Rose teaches the method of claim 1 from which claim 4 depends, including the obtaining the user profile. Rose teaches that, Now in reference to FIG. 8, it shows the settings UI 800 mentioned above that is presentable on a display of a device for configuring a device to undertake present principles (obtaining a user profile (user profile settings, options, preferences) and reconfiguring and after obtaining the user profile, a new user information (selecting new user option information); and updating the user profile to comprise an updated user property based on the new user information (updating the user profile property based on the new user option information), whether that be a device transmitting a message, a device receiving a message, and/or a messaging server facilitating messaging transmission. … The option 802 is enableable to configure the device to remove content from messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant).  … a second option 804 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to highlight content in messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant). … a third option 806 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to present indications regarding irrelevant content as set forth herein. Rose, Figs 3, 5-8, paras 65-66, 65-70.
The UI 800 of FIG. 8 may also include another option 808 that pertains to various types of content that the user may select as relevant in accordance with present principles. Example types include BIOS-related content 810 (a user property from the user profile), and virtual reality-related content 812 (a user property from the user profile), which are each selectable using the respective radio button shown adjacent thereto. A text entry field 814 is also presented at which a user may enter text to establish another type of content relevant to the user (a user property from the user profile). … A text entry field 822 is also presented at which a user may enter text to establish another type of content irrelevant to the user (a user property from the user profile). … Still further, in some embodiments the UI 800 may include a setting 824 to select, using the respective radio buttons shown, one or more options 826 for storage objects and message areas to search for determinations of whether the content is irrelevant to the user and/or not desired to be viewed by the user based on the user's past actions (after obtaining the user profile, a new user information (new user actions user information); and updating the user profile to comprise an updated user property based on the new user information (updating the user profile property based on the new user action information)). Example options 826 include content that is stored and/or is being stored, images (e.g., in a message), attachments to a message, and a body of the message itself. Rose, Figs 3, 5-8, paras 67-69, 60-66, 42, 36-47, 55, 59.).  

Regarding claim 5, which depends from claim 4 and recites:
wherein the comparing the user property from the user profile with the first content and the second content comprises comparing the updated user property with the first content and the second content (i.e., Rose in view of Parhi and Mertens teaches the method of claim 4 from which claim 4 depends. Rose teaches the method of claim 4 from which claim 5 depends, including the user property from user profile and comparing the user property from the user profile with the first content and the second content. Rose teaches that, Now in reference to FIG. 8, it shows the settings UI 800 mentioned above that is presentable on a display of a device for configuring a device to undertake present principles, whether that be a device transmitting a message, a device receiving a message, and/or a messaging server facilitating messaging transmission. … The option 802 is enableable to configure the device to remove content from messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant) (comparing the updated user property (updated option property) with the first content and the second content (determining and comparing updated option profile property with the first relevant content and the second irrelevant content)).  … a second option 804 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to highlight content in messages and/or storage objects as set forth herein (e.g., based on the content being determined to be irrelevant). … a third option 806 that is enableable by selecting the respective check box shown adjacent thereto to configure the device to present indications regarding irrelevant content as set forth herein. Rose, Figs 3, 5-8, paras 65-66, 65-70.
The UI 800 of FIG. 8 may also include another option 808 that pertains to various types of content that the user may select as relevant in accordance with present principles. Example types include BIOS-related content 810 (a user property from the user profile), and virtual reality-related content 812 (a user property from the user profile), which are each selectable using the respective radio button shown adjacent thereto. A text entry field 814 is also presented at which a user may enter text to establish another type of content relevant to the user (a user property from the user profile). … A text entry field 822 is also presented at which a user may enter text to establish another type of content irrelevant to the user (a user property from the user profile). … Still further, in some embodiments the UI 800 may include a setting 824 to select, using the respective radio buttons shown, one or more options 826 for storage objects and message areas to search for determinations of whether the content is irrelevant to the user and/or not desired to be viewed by the user based on the user's past actions (comparing the updated user property (new user action information property) with the first content and the second content (determining and comparing updated user action profile property with the first relevant content and the second irrelevant content)). Example options 826 include content that is stored and/or is being stored, images (e.g., in a message), attachments to a message, and a body of the message itself. Rose, Figs 3, 5-8, paras 67-69, 60-66, 42, 36-47, 55, 59.).  

Regarding claim 6, which depends from claim 1 and recites:
wherein the user profile is based on information comprising a user skill and a user group, wherein the information is obtained from a work management database (i.e.,  Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 6 depends. The UI 800 of FIG. 8 may also include another option 808 that pertains to various types of content that the user may select as relevant in accordance with present principles. Example types include BIOS-related content 810 (wherein the user profile is based on information comprising a user skill and a user group (user profile is based on information comprising a user BIOS skill and a user group with BIOS skill)) and virtual reality-related content 812, which are each selectable using the respective radio button shown adjacent thereto. A text entry field 814 is also presented at which a user may enter text to establish another type of content relevant to the user. Rose, para 67, 60-69, 36-47.
FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer (the user profile is based on information comprising a user skill and a user group, wherein the information is obtained from a work management database (previous user email action stored in a work management relational database)). Rose, para 60, 60-69, 36-47.  
The determination at diamond 304 may be done using word recognition, image recognition, etc. to identify the first content and then compare the first content to data in a relational database, which may establish a history of previous actions of the sender and/or recipient, to determine whether the first content is associable with at least one previous action indicated in the relational database (the user profile is based on information comprising a user skill and a user group (BIOS engineer skill and group), wherein the information is obtained from a work management database). Rose, para 36, 60-69, 36-47).

Regarding claim 11, which depends from claim 1 and further recites:
receiving, after receiving the first communication, a second communication; comparing the user property with a third content and a fourth content in the second communication; determining a third relevancy of the third content and a fourth relevancy of the fourth content; configuring a second content layout of the second communication based on the third relevancy and the fourth relevancy; and displaying the second content layout.  
Rose in view of Parhi and Mertens teaches the method of claim 1, from which claim 11 depends, including receiving a communication, comparing a user property with portions of content in the communication; determining relevancies of the content portions; configuring a content layout of the communication based on the relevancies; and displaying the content layout. Rose teaches that, if the first content is determined to include an attachment to a received message that is of a particular attachment type, and that attachments of the attachment type are typically not downloaded, opened, and/or viewed by the user (e.g., at all, or not more than a threshold number of times) when received in a message (second communication received after receiving the previous communication) as may be determined based on a history of the recipient's previous actions, an affirmative determination may be made at diamond 304 and the present device may then proceed to block 306 where the present device may identify the attachment of the particular type and remove the attachment as described herein. Rose, Abstract, Figs 3, 5-8, para 36, 41, 60. 
Thus, Rose strongly suggests and implies receiving a second communication after the first communication and repeating the disclosed process of comparing a user property with portions of content in the communication; determining relevancies of the content portions; configuring a content layout of the communication based on the relevancies; and displaying the content layout with respect to the second communication.  Rose may not explicitly disclose applying the process of receiving a communication, comparing a user property with portions of content in the communication, determining relevancies of the content portions, configuring a content layout of the communication based on the relevancies and displaying the content layout to a second communication received after the first communication. 
However, the process to receive the communication, compare the user property to the content portions, determine the relevancies of the content portions, configure the content layout based on the relevancies and display the content layout as taught by Rose requires no alteration to apply to subsequent communication. Simply repeating the response of receiving the communication, comparing the user property to the content portions, determining the relevancies of the content portions, configuring the content layout based on the relevancies and displaying the content layout to a subsequent communication is an insignificant step and would be obvious to anyone of ordinary skill in the art. Performing repetitive calculations and processes is the most basic function of a computing device and the performance of repetitive processes, steps or calculations does not impose meaningful limits on recitations of the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to repeat the process of receiving a communication, comparing a user property with portions of content in the communication; determining relevancies of the content portions; configuring a content layout of the communication based on the relevancies; and displaying the content layout of Rose to a second communication received after a first communication, with a reasonable expectation of success, in order to help the user in viewing relevant content portions in messages. Rose, Figs 3, 5-8, para 1-5, 36, 41, 60. 

Regarding claim 12, which depends from claim 1 and recites:
wherein the first content layout displays a layout of information in the first communication in multiple levels, and wherein at least some of the information is indicated as relevant based on one or more levels of the multiple levels (i.e., Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 12 depends. Rose teaches the method of claim 1, including the first communication, content layout. Rose teaches that, FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer. Rose, Abstract, Figs 3, 5-8, para 60, 60-64. In this example, the email salutation 706 and other portions of a letter format not related to BIOS, such as the signature 708, may remain in the message body 702, but not other content that Gary wrote in the email besides the BIOS contents 710 and 712. In place of the other content that has been removed from the email, an indication 714 established by a series of dots indicates that other content has been removed from the email (first content layout displays a layout of information in the first communication in multiple levels (content remaining levels and content removed levels), and wherein at least some of the information is indicated as relevant based on one or more levels of the multiple levels (levels with content remaining indicated as relevant based on the multiple levels of remaining content and removed content levels)). Another indication 716, presented as words in parenthesis, indicates that an image in Gary's signature has been removed. Rose, Abstract, Figs 3, 5-8, para 62, 60-64.).
  
Regarding claim 13, which depends from claim 12 and recites:
wherein the multiple levels indicate the first relevancy and the second relevancy, and wherein at least one level of the multiple levels is hidden (i.e., Rose in view of Parhi and Mertens teaches the method of claim 12, including the first communication, content layout, first and second relevancies and multiple levels. Rose teaches that, FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary. It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer. Rose, Abstract, Figs 3, 5-8, para 60, 60-64. In this example, the email salutation 706 and other portions of a letter format not related to BIOS, such as the signature 708, may remain in the message body 702, but not other content that Gary wrote in the email besides the BIOS contents 710 and 712. In place of the other content that has been removed from the email, an indication 714 established by a series of dots indicates that other content has been removed from the email (multiple levels indicate the first  (relevant) relevancy and the second (irrelevant) relevancy, and wherein at least one level of the multiple levels is hidden (irrelevant relevancy content is hidden, removed)). Another indication 716, presented as words in parenthesis, indicates that an image in Gary's signature has been removed. Rose, Abstract, Figs 3, 5-8, para 62, 60-64.).

Claim 15 recites a system that parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected based on substantially the same rationale as set forth above with respect to claim 1. More specifically regarding: A communication system, comprising: a processor; and computer memory storing data thereon that enables the processor to: (i.e., Rose, Figs 1-3, para 3, 11, 13, 15-16, 19.).
 
Regarding claim 16, which depends from claim 15 and further recites:
wherein the processor is further enabled to receive multiple communications comprising the first communication, to determine a set of communications from the multiple communications for analysis, to analyze the set of communications to configure a second content layout of the first communication, and to display the second content layout (i.e., Rose in view of Parhi and Mertens teaches the method of claim 15 from which claim 16 depends, including the processor enabled to receive communications including the first communication, analyze communication contents to determine relevancies, configure a content layout of the first communication based on the relevancies and display the content layout. 
Rose teaches that, if the first content is determined to include an attachment to a received message that is of a particular attachment type, and that attachments of the attachment type are typically not downloaded, opened, and/or viewed by the user (e.g., at all, or not more than a threshold number of times) when received in a message (receive multiple communications comprising the first communication, to determine a set of communications (set of messages with attachment type) from the multiple communications for analysis, to analyze the set of communications to configure a second content layout of the first communication (remove attachments of the same type not typically downloaded, opened, and/or viewed), and to display the second content layout) as may be determined based on a history of the recipient's previous actions, an affirmative determination may be made at diamond 304 and the present device may then proceed to block 306 where the present device may identify the attachment of the particular type and remove the attachment ((receive multiple communications comprising the first communication, to determine a set of communications (set of messages with attachment type) from the multiple communications for analysis, to analyze the set of communications to configure a second content layout of the first communication (remove attachments of the same type not typically downloaded, opened, and/or viewed), and to display the second content layout)) as described herein. Rose, Abstract, Figs 3, 5-8, para 36, 41, 60. 

Regarding claim 18, which depends from claim 15 and recites:
wherein the first communication is a document accessible by group members, and wherein a user associated with the user profile is one of the group members (i.e.,  Rose in view of Parhi and Mertens teaches the system of claim 15 from which claim 18 depends, including the first communication and the user profile. Rose teaches that, FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary (first communication is a document accessible by group members (Gary, Amy, Bryan), and wherein a user (Amy) associated with the user profile is one of the group members). It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer. Rose, Abstract, Figs 3, 5-8, para 60, 61-67.).

Regarding claim 19, which depends from claim 15 and recites:
wherein the first communication comprises links to tasks assigned to group members, wherein a user associated with the user profile is one of the group members, wherein the tasks comprise a first task assigned to the user and a second task not assigned to the user, wherein the first relevancy is based on the first task being assigned to the user and the second relevancy is based on the second task being not assigned to the user, and wherein the first content layout is based on a difference between the first relevancy and the second relevancy (i.e., Rose in view of Parhi and Mertens teaches the system of claim 15 from which claim 19 depends, including the first communication, a user associated with the user profile, the first relevancy and second relevancy, the first content layout based on the first relevancy and the second relevancy. Rose teaches a user associated with the user profile is one of the group members in that Rose teaches that, FIG. 7 shows an example UI 700 presentable on a display and presenting the content of an email transmitted to a device. The email includes a message body 702 and attachments 704. It has been addressed to two people, Amy and Bryan, and has been sent from Gary (first communication is a document accessible by group members (Gary, Amy, Bryan), and wherein a user (Amy) associated with the user profile is one of the group members). It is to be understood that, in this example, the email as shown in FIG. 7 is presented on Amy's device and that certain portions of the message body 702 have been removed based on determinations of content relevant and irrelevant to Amy using Amy's job title as identified from a previous email indicating that she is a BIOS (basic input output system) engineer. Rose, Abstract, Figs 3, 5-8, para 60, 61-67. Referring to the attachments 704 (first communication comprises links to tasks (links to review related document tasks) assigned to group members (Amy, Bryan), wherein a user associated with the user profile (Amy) is one of the group members (Gary, Amy, Bryan)), note that a first attachment 718 that is selectable for download may be presented, but that indication 720 indicates that portions of the attachment irrelevant to Amy have been removed. Yet another indication 722 is presented where a second attachment Gary attached to the email would otherwise be, along with an indication 724 that the attachment was "unrelated" to Amy and removed based on Amy's past activities (first communication comprises links to tasks (links to review related document tasks) assigned to group members (Amy, Bryan), wherein a user associated with the user profile (Amy) is one of the group members (Gary, Amy, Bryan), where the first content layout is based on the first relevancy of a first task assigned to the user (relevancy of first document review task related and assigned to Amy) and second relevancy of a second task not assigned to the user (irrelevancy of second document review task unrelated and not assigned to Amy)). Rose, Figs 3, 5-8, para 63, 6-67.).

Claim 20 recites a system that parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected based on substantially the same rationale as set forth above with respect to claim 1. More specifically regarding: A system, comprising: a server comprising a processor and a message routing engine that is executable by the processor and that enables the processor to: (i.e., It is to be understood that the logic of FIG. 3 may be executed by … by a server facilitating message transmission and/or hosting a messaging account to which the message is sent. Rose, Figs 1-3, para 33, 32, 3, 11, 13, 16, 19, 61, 65).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Parhi and Mertens as applied to claims 1 and 6 above, and further in view of Dotan-Cohen et al. (Pub. No. US 2019/0171693 A1, published June 6, 2019) hereinafter Dotan-Cohen.

Regarding claim 7, which depends from claim 6 and recites:
wherein a machine learning process updates the user profile based on the second content.  
Rose in view of Parhi and Mertens teaches the method of claim 6 from which claim 7 depends, including the updating the user profile and the second content. Rose in view of Parhi and Mertens does not specifically disclose a machine learning process updates the user profile based on the content.
However, Dotan-Cohen teaches in the field related to electronic messages. Dotan-Cohen, Abstract para 1-3. Dotan-Cohen teaches that, Relevance logic 235 may include rules, associations, conditions, prediction (classification) models, or inference algorithms that may be used for determining a likelihood of relevance of a particular message to a user. … For example, some embodiments of relevance logic 235 may employ machine-learning mechanisms to determine and maintain a relevance model for a user, based on observed user activity (which may be determined from user activity monitor 280) (a machine learning process updates (maintains) the user profile based on the content). In some embodiments, the model comprises a prediction or inference model for predicting (or inferring) whether a message is likely to be relevant to the user based on its feature(s), and may further include a set of model parameters that correspond to various types of message features. In this way, message relevance determiner 266 (using relevance logic 235) may receive labeled message features (which may be in the form of a message feature vector) for a particular message, and use the relevance model to predict or infer a likelihood of relevance of the message to the user. In some instances, the relevance model may be tuned or adjusted (such as by weighting model parameters) using user preferences 246. For example, as described herein, in some instances a user may explicitly indicate, as user preferences, features that are relevant (such as message sender features indicating the message is sent by the user's boss or a client) The relevance model may be stored in a user profile 240 associated with the user (a machine learning process updates the user profile based on the content). In other embodiments relevance logic 235. Dotan-Cohen, para 51, 46-47.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and using a machine learning process that updates the user profile based on the content of Dotan-Cohen, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members, to make professional collaborations more efficient for users and to make it less difficult for users to determine the overall context of the email and any particular relevance of the email. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Dotan-Cohen, para 3, 1-3, 51.This would have provided the advantages of providing users with the information they need, the ability to efficiently collaborate and communicate and to continually improve the user’s profile and the determination of relevance of message content.

Regarding claim 14, which depends from claim 1 and recites:
wherein a machine learning process determines the first relevancy and the second relevancy.  
Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 14 depends, including determining the first relevancy and the second relevancy. Rose in view of Parhi and Mertens does not specifically disclose a machine learning process determines the relevancies.
However, Dotan-Cohen teaches in the field related to electronic messages. Dotan-Cohen, Abstract para 1-3. Dotan-Cohen teaches that, Relevance logic 235 may include rules, associations, conditions, prediction (classification) models, or inference algorithms that may be used for determining a likelihood of relevance of a particular message to a user (a machine learning process determines the (first, second,  relevant, not relevant) relevancies). … For example, some embodiments of relevance logic 235 may employ machine-learning mechanisms to determine and maintain a relevance model for a user, based on observed user activity (which may be determined from user activity monitor 280) (a machine learning process determines the (first, second, relevant, not relevant) relevancies). In some embodiments, the model comprises a prediction or inference model for predicting (or inferring) whether a message is likely to be relevant to the user based on its feature(s), and may further include a set of model parameters that correspond to various types of message features. In this way, message relevance determiner 266 (using relevance logic 235) may receive labeled message features (which may be in the form of a message feature vector) for a particular message, and use the relevance model to predict or infer a likelihood of relevance of the message to the user. In some instances, the relevance model may be tuned or adjusted (such as by weighting model parameters) using user preferences 246. For example, as described herein, in some instances a user may explicitly indicate, as user preferences, features that are relevant (such as message sender features indicating the message is sent by the user's boss or a client). The relevance model may be stored in a user profile 240 associated with the user. In other embodiments relevance logic 235. Dotan-Cohen, para 51, 46-47.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and using a machine learning process to determine relevancies of Dotan-Cohen, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members, to make professional collaborations more efficient for users and to make it less difficult for users to determine the overall context of the email and any particular relevance of the email. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Dotan-Cohen, para 3, 1-3, 51.This would have provided the advantages of providing users with the information they need, the ability to efficiently collaborate and communicate and to continually improve the user’s profile and the determination of relevance of message content.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Parhi and Mertens as applied to claim 1 above, and further in view of Mishra (Pub. No. US 2015/0033141 A1, published January 29, 2015).

Regarding claim 8, which depends from claim 1 and further recites:
determining a first priority of a third content in the first communication and a second priority of a fourth content in the first communication, wherein the configuration of the first content layout is based on the first priority and the second priority.  
Rose in view of Parhi and Mertens teaches the method of claim 1 from which claim 8 depends, including the first communication and first content layout. Rose in view of Parhi and Mertens does not specifically disclose determining a first priority of a third content in the first communication and a second priority of a fourth content in the first communication, wherein the configuration of the first content layout is based on the first priority and the second priority.  
However, Mishra teaches in the field related generally to an email inbox management, and more particularly towards displaying electronic mail messages in an inbox with enhanced content derived from the email messages thereby allowing users to interact with the messages from the inbox. Mishra, para 1. Mishra teaches that, According to some embodiments, the present disclosure categorizes emails and provides a user interface for presenting the emails prioritized by importance or relevance to the recipient (determining (first, second, important, not important) priorities of (third, fourth) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities). Categorization can be based upon a variety of criteria, such as importance or relationship between the recipient and sending party/entity and/or email content (determining (first, second) priorities of (third, fourth) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities). As discussed herein, the present disclosure logically categorizes incoming emails and displays enriched snippets extracted from the messages within the inbox without the user having to open the message, thereby allowing the user to view and/or interact with the message from the inbox. Mishra, Abstract, Fig 6B, para 4, 5, 63, 84-85.
Additionally, messages having desired content, such as pictures or other content from friends and family are treated with higher importance (determining (first, second) priorities of (third, fourth) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities). In some embodiments, the present disclosure allocates a reduced treatment to "coupons" or "deals" received from third party vendors. Mishra, Abstract, Figs 6A, 6B, para 63, 66, 73, 84-85, 4-5.
The messaging engine 400 is implemented to categorize messages according to the relevance of the user, and ultimately effectuates display of relevant portions of the message content as a "stream" within the user's inbox (determining (first, second, important, less important) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities). As discussed in more detail below, a "stream" is a message snippet (or preview) generated from structured data extracted from an email message. The stream is an enriched view of the email. That is, relevant portions of the message (determining (first, second) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities) and relevant actions responsive to the message are displayed and/or provided to the user. For example, for a message from user A to his mother regarding pictures of user A's new born baby, the mother's inbox could show within the stream a thumbnail of the attached picture, and the capability of the mother to open the thumbnail image and respond to the message all from her inbox. Thus, a "stream" provides an interactive "snippet" of the email message in a recipient's inbox. Mishra, Abstract, Figs 6A, 6B, para 66, 63, 73, 84-85, 4-5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and determining priorities of content portions in the first communication, wherein the configuration of the first content layout is based on the priorities of Mishra, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members and to make professional collaborations more efficient for users and to provide a way for individuals to communicate more efficiently. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Mishra, Abstract, Figs 6A, 6B, para 3.This would have provided the advantages of providing users with the information they need, the ability to efficiently collaborate and communicate and efficiently identify messages of most importance to the user.

Regarding claim 9, which depends from claim 8 and recites:
wherein an order of the third content and the fourth content in the first content layout is based on a priority difference in the first priority and the second priority. 
Rose in view of Parhi, Mertens and Mishra teaches the method of claim 8 from which claim 9 depends, including the third and fourth content, first content layout and first and second priority. Rose in view of Parhi, Mertens does not specifically disclose an order of the third content and the fourth content in the first content layout is based on a priority difference in the first priority and the second priority. 
However, Mishra teaches The messaging engine 400 is implemented to categorize messages according to the relevance of the user, and ultimately effectuates display of relevant portions of the message content as a "stream" within the user's inbox (determining (first, second, important, less important) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities, where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). As discussed in more detail below, a "stream" is a message snippet (or preview) generated from structured data extracted from an email message. The stream is an enriched view of the email. That is, relevant portions of the message (determining (first, second, important, unimportant) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities, where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities) and relevant actions responsive to the message are displayed and/or provided to the user. For example, for a message from user A to his mother regarding pictures of user A's new born baby, the mother's inbox could show within the stream a thumbnail of the attached picture, and the capability of the mother to open the thumbnail image and respond to the message all from her inbox. Thus, a "stream" provides an interactive "snippet" of the email message in a recipient's inbox. Mishra, Abstract, Figs 6A, 6B, para 66, 63, 73, 84-85, 4-5. 
That is, should the categorization engine 404 identify that the received "Personal" message comprises attachments, e.g., pictures, the data extraction engine 406 may identify (or select) a "Personal" template that could be used to extract not only the message text, but also the multi-media (e.g., pictures or images). For example, as illustrated in FIG. 6A, in inbox 600 is displayed a message stream from `Sara Quinn` 602. Traversing the above steps, the message was identified as "Personal" (based on either Sara being in James' contact list, or the content of the message comprising mention of James' son Jimmy). Next, the categorization engine 404 identified the proper template for the "Personal" category. This template would need to have the ability to recognize and extract images attached to, or contained within the message. As discussed in more detail below in the following steps, the relevant content was extracted (item 603a), as were the images (items 603b, 603c) (where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). Mishra, Abstract, Figs 6A, 6B, para 81, 82.
After the relevant/important data (or content) has been extracted from the received message, the stream engine 408 generates the stream for display in the recipient's inbox. Step 512. As discussed above, a "stream" is a snippet of content from the message that relates to the most relevant/important content in the message (where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). That is, relevant portions of the message and relevant actions responsive to the message are displayed and/or provided to the user. …That is, as illustrated in FIG. 6A, conventionally a new message 602 comprises the sender's identity 601a, and title of the email 601b (as discussed above also in relation to FIG. 3). The steam (or snippet or preview) also comprises the relevant content of the message 603a (and attachments as thumbnails: 603b, 603c). Mishra, Abstract, Figs 6A, 6B, para 82, 81.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and determining priorities of content portions in the first communication, wherein the configuration of the first content layout is based on the priorities, where an order of the content portions in the first content layout is based on a priority difference in the priorities of Mishra, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members and to make professional collaborations more efficient for users and to provide a way for individuals to communicate more efficiently. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Mishra, Abstract, Figs 6A, 6B, para 3.This would have provided the advantages of providing users with the information they need, the ability to efficiently collaborate and communicate and efficiently identify messages of most importance to the user.

Regarding claim 10, which depends from claim 8 and recites:
wherein the first priority and the second priority are based on at least one of a paragraph content and a sentence content within the first communication.  
Rose in view of Parhi, Mertens and Mishra teaches the method of claim 8 from which claim 10 depends, including the third and fourth content, first content layout and first and second priority. Rose in view of Parhi, Mertens does not specifically disclose wherein the first priority and the second priority are based on at least one of a paragraph content and a sentence content within the first communication. 
However, Mishra teaches The messaging engine 400 is implemented to categorize messages according to the relevance of the user, and ultimately effectuates display of relevant portions of the message content as a "stream" within the user's inbox (determining (first, second, important, less important) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities, where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). As discussed in more detail below, a "stream" is a message snippet (or preview) generated from structured data extracted from an email message. The stream is an enriched view of the email. That is, relevant portions of the message (determining (first, second, important, unimportant) priorities of (third, fourth portions) contents in the first communication, wherein the configuration of the first content layout is based on the (first, second, important, less important) priorities, where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities) and relevant actions responsive to the message are displayed and/or provided to the user. For example, for a message from user A to his mother regarding pictures of user A's new born baby, the mother's inbox could show within the stream a thumbnail of the attached picture, and the capability of the mother to open the thumbnail image and respond to the message all from her inbox. Thus, a "stream" provides an interactive "snippet" of the email message in a recipient's inbox. Mishra, Abstract, Figs 6A, 6B, para 66, 63, 73, 84-85, 4-5. 
That is, should the categorization engine 404 identify that the received "Personal" message comprises attachments, e.g., pictures, the data extraction engine 406 may identify (or select) a "Personal" template that could be used to extract not only the message text, but also the multi-media (e.g., pictures or images). For example, as illustrated in FIG. 6A, in inbox 600 is displayed a message stream from `Sara Quinn` 602. Traversing the above steps, the message was identified as "Personal" (based on either Sara being in James' contact list, or the content of the message comprising mention of James' son Jimmy). Next, the categorization engine 404 identified the proper template for the "Personal" category. This template would need to have the ability to recognize and extract images attached to, or contained within the message. As discussed in more detail below in the following steps, the relevant content was extracted (item 603a), as were the images (items 603b, 603c) (where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). Mishra, Abstract, Figs 6A, 6B, para 81, 82.
After the relevant/important data (or content) has been extracted from the received message, the stream engine 408 generates the stream for display in the recipient's inbox. Step 512. As discussed above, a "stream" is a snippet of content from the message that relates to the most relevant/important content in the message (where an order of the (third, fourth portions) content in the first content layout is based on a priority difference in the (first, second, important, less important) priorities). That is, relevant portions of the message and relevant actions responsive to the message are displayed and/or provided to the user. …That is, as illustrated in FIG. 6A, conventionally a new message 602 comprises the sender's identity 601a, and title of the email 601b (as discussed above also in relation to FIG. 3). The steam (or snippet or preview) also comprises the relevant content of the message 603a (wherein the (first, second, important, less important) priorities are based on at least one of a paragraph content and a sentence content (paragraph or sentence 603(a)) within the first communication)(and attachments as thumbnails: 603b, 603c). Mishra, Abstract, Figs 6A, 6B, para 82, 81.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and determining priorities of content portions in the first communication, wherein the configuration of the first content layout is based on the priorities, where the priorities are based on at least one of a paragraph content and a sentence content within the first communication of Mishra, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members and to make professional collaborations more efficient for users and to provide a way for individuals to communicate more efficiently. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Mishra, Abstract, Figs 6A, 6B, para 3.This would have provided the advantages of providing users with the information they need, the ability to efficiently collaborate and communicate and efficiently identify messages of most importance to the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Parhi and Mertens as applied to claim 16 above, and further in view of Dotan-Cohen et al. (Pub. No. US 2018/0083908 A1, published March 22, 2018) hereinafter Dotan-Cohen ‘908.

Regarding claim 17, which depends from claim 16 and recites:
wherein a machine learning process determines the set of communications and analyzes the set of communications.  
Rose in view of in view of Parhi and Mertens teaches the system of claim 16 from which claim 17 depends, including the analyzing a set of communications. Rose in view of Parhi and Mertens does not specifically disclose that a machine learning process determines the set of communications and analyzes the set of communications.  
However, Dotan-Cohen ‘908 in the field related to computer messaging technologies, such as Email or instant messaging, allow computer messages, or user messages, to be exchanged between users. Dotan-Cohen ‘908, para 2. Dotan-Cohen ‘908 teaches that, Action item engine 366 can employ a data collection component, such as data collection component 215 of FIG. 2, in order provide the information utilized to make any needed determinations and/or analysis related to user messages of users (a machine learning process determines the set of communications and analyzes the set of communications). To this effect, action item engine 366 includes action processor 350 comprising text processor 350A, interaction analyzer 350B, and feedback analyzer 350D, which can correspond to subcomponents of data collection component 215 or can supplement data collection component 215. Action item engine 366 can also employ a routine model engine and routine inference engine in order to facilitate determinations, analysis, and inferences based on routines of users, routine-related aspects of users, routine-related inferences, or other information derived from routines of users. To this effect, action processor 350 includes inference engine 350C which can employ or incorporate routine model engine 240, routine inference engine 250 of FIG. 2, and/or any of the various machine learning models (a machine learning process determines the set of communications and analyzes the set of communications) described herein. Thus, inference engine 350C is capable of not only inferring routine-related aspects of users, such as those related to user messages, but also leveraging routine-related inferences to make inferences and determinations using inferred information. Thus, when the present disclosure describes inferences made with respect to system 300, in one approach, inference engine 350C can base those inferences on routine-related aspects of routines of users. Dotan-Cohen ‘908, Fig 3, para 95, 97. Interaction analyzer 350B is configured to analyze user interactions with respect to one or more particular user messages. The user interactions can be utilized to generate features of any of the various machine learning models (a machine learning process determines the set of communications and analyzes the set of communications) described herein. Examples of user interactions that can be detected by interaction analyzer 350B include the user opening a user message, the user reading an user message, the user scrolling through the user message, the user saving a draft of a user message, the user sending a response to another user message related to the user message, opening a user message in the same thread or conversation as the user message, the user performing some action on a designated device or device type, such as a mobile device, mobile phone, desktop, or other device specified with respect to user devices 10, the user setting or removing a flag, category, or other metadata associated with the user message or a related user message, and the user performing any of the delineated actions with a user message associated with the user message. Dotan-Cohen ‘908, Fig 3, para 97, 95.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of managing communications of Rose to include building a user profile using artificial intelligence based on relevant information including roles and responsibilities associated with a user of Parhi and the feature for receiving, action items related to the roles and responsibilities from the user  to be included in the first content layout, wherein the action items were not originally included in the first communication of Mertens and using a machine learning process that determines the set of communications and analyzes the set of communications of Dotan-Cohen ‘908, with a reasonable expectation of success, in order to provide a mechanism through which new employees acquire knowledge, skills, and behaviors to become organizational members, to make professional collaborations more efficient for users and to assist users in efficiently tracking, responding to and following up on emails. Parhi, Abstract, para 1-3, 32, 34. Mertens, para 2. Dotan-Cohen ‘908, Fig 3, para 2-3.This would have provided the advantages of providing users with the information they need and the ability to efficiently collaborate and communicate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How to Send an Effective Meeting Recap or Follow Up Email, by Indeed Career Guide, 6 pages, (Archive captured August 12, 2020, retrieved from https://web.archive/20200812074934/https://www.indeed.com/career-development-advice/career-development/meeting-recap.) is considered relevant in disclosing a template for a meeting recap communication that includes adding action items related to the roles and responsibilities, including the person assigned to the task and due dates, to content layout of a meeting recap communication. Pages 3-4.
Ma et al. (US Patent No. 8,150,798 B2) is considered relevant in disclosing A method and system for automated coordination and organization of electronic communications in enterprises optimizes a communications network, intelligently streamlining communications and enabling workflow within enterprise applications. Abstract.
Sachdeva et al. (Pub. No. US 2019/0364003 A1) is considered relevant in disclosing Techniques of relevant content surfacing in a computer productivity platform A method includes receiving, at an email server of the computer productivity platform, an email having a message body containing content and determining whether the content of the email contains a request to or a commitment by the user…Then, when viewing of the content of the email by the user is detected, the computer productivity platform is queried for additional content using the properties of the request or commitment as keywords. The additional content is then surfaced to the user as being related to the content in the message body of the email. Abstract.
Yao et al. (Pub. No. US 2020/0004808 A1) is considered relevant in disclosing Document Editing Models and Management. A mechanism and model by which to manage inadvertent edits of electronic content. …The proposed devices and method can significantly improve workflow efficiency and allow users to feel more comfortable in the development and use of their electronic content. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144